United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 98-2489
                                   ___________

United States of America,               *
                                        *
            Appellant,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Eastern District of Missouri.
Page Properties, Inc.; Mary Joyce,      *     [UNPUBLISHED]
                                        *
            Appellees.                  *
                                   ___________

                             Submitted: February 11, 1999

                                  Filed: July 6, 1999
                                   ___________

Before WOLLMAN,1 LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                            ___________

PER CURIAM.

      The United States appeals the district court’s2 refusal to enter civil penalties
against Page Properties, Inc. (Page) and Mary Joyce for violations of the Fair Housing
Act, 42 U.S.C. § 3614. We affirm.

      1
       The Honorable Roger L. Wollman became Chief Judge of the United States
Court of Appeals for the Eighth Circuit on April 24, 1999.
      2
       The Honorable Frederick R. Buckles, United States Magistrate Judge for the
Eastern District of Missouri, to whom the case was submitted by consent of the parties
under 28 U.S.C. § 636(c).
        On April 18, 1994, the United States filed this action against Page, the owner of
the Hickory House Apartments, and Joyce, the apartment manager. The complaint
alleged a pattern and practice of discrimination on the basis of race and familial status
in the rental of dwellings in violation of the Fair Housing Act. Following a bench trial,
the court found that a pattern and practice did exist as alleged in the complaint.
Subsequently, the court entered an injunction against Page, but refused to impose civil
penalties against either Page or Joyce.

       Under the Fair Housing Act, the district court “may, to vindicate the public
interest, assess a civil penalty against the respondent.” See 42 U.S.C. § 3614(d)(1)(C).
In describing how this provision should be applied, the House Judiciary Committee
indicated that these civil penalties

      are maximum, not minimum, penalties, and are not automatic in every
      case. When determining the amount of a penalty against a defendant the
      court should consider the nature and circumstances of the violation, the
      degree of culpability, any history of prior violations, the financial
      circumstances of that defendant and the goal of deterrence, and other
      matters as justice may require.

H.R. Rep. No. 100-711, at 40 (1988), reprinted in 1988 U.S.C.C.A.N. 2173, 2201.

       To remedy the discrimination in this case, the district court ordered Page to
develop a comprehensive policy regarding the selection of tenants, including the
maintenance of logs to document the race of all potential tenants and the inclusion of
the Fair Housing Logo in its advertising. The district court also awarded the United
States costs. In refusing to impose civil penalties against Page and Joyce, the court
stated that penalties would do little to deter future discrimination in light of the
expansive injunction. Based upon our review of the record, we conclude that the
district court did not abuse its discretion in so ruling. See Smith & Lee Assocs., Inc.
v. City of Taylor, Mich., 13 F.3d 920, 932 (6th Cir. 1993) (stating that by using the

                                          -2-
word “may,” the Fair Housing Act gives the district court complete discretion whether
to award civil penalties).

      The judgment is affirmed.

      A true copy.

             Attest:

                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -3-